Citation Nr: 1608544	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a left foot injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to June 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

At his request, the Veteran was scheduled for a Board videoconference hearing in February 2016.  He failed (without providing cause) to report for such hearing.  Accordingly, his hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.

Review of the record suggests that the medical evidence is incomplete.  Specifically, VA treatment records show that the Veteran has reported undergoing left foot/ankle surgery "by a Dr. Fish at the Brady-Green hospital around 1986."  Such records are likely to contain pertinent information, and must be secured.

The Veteran has not been afforded a VA examination in connection with his left foot claim.  He recalls that he sustained a left foot and ankle injury in service and post service VA podiatry consultation reports show treatment for left foot pain and swelling.  The Veteran is competent to testify as to his foot symptoms.  Inasmuch as the evidence raises the possibility that he has a current left foot disorder related to service, the low threshold standard as to when an examination to secure a nexus opinion is necessary is met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination to secure nexus opinions is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records and records from "Dr. Fish at the Brady-Green hospital around 1986."

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his left foot disability.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Please identify (by medical diagnosis) each left foot disability entity found. 

b)  Please identify the likely etiology for each left foot disability entity diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service, including his claimed left foot and ankle injury therein?  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service left foot symptoms and post service continuity of such symptoms.

The examiner must include a complete rationale for all opinions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

